Title: From Thomas Jefferson to Samuel Huntington, 14 October 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Oct. 14. 1780.

At the desire of Majr. General Gates I transmit you the inclosed papers which he put under cover to me. He complains of the arrival of our troops without clothes, tents, or arms at Hilsborough: and desires they may not be sent on at all unless completely equipped with every necessary. This would indeed put an end to the marching a single man there. They go clothed as militia. Few of them carry blankets. Nor shall we be able to furnish tents or arms for more than half of them. However they will go on in hopes of supplies from Congress. I have the honor to be with the most profound esteem & respect Your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

